Exhibit News Release FOR IMMEDIATE RELEASE: FOR MORE INFORMATION CONTACT: July 31, 2008 Tony Davis 318.388.9525 tony.davis@centurytel.com CenturyTel Reports Second Quarter 2008 Earnings MONROE, La CenturyTel, Inc. (NYSE: CTL) announces operating results for second quarter 2008. · Operating revenues, excluding nonrecurring items, increased 2.8% to $657.1 million compared to $639.1 million in second quarter 2007. Reported under GAAP, operating revenues decreased 4.6% to $658.1 million, primarily due to a nonrecurring $49 million favorable access dispute settlement in second quarter 2007. · Operating cash flow (as defined in the attached financial schedules), excluding nonrecurring items, rose 2.3% to $318.3 million from $311.2 million in second quarter 2007. · Net income, excluding nonrecurring items, increased 16.2% to $91.2 million from $78.4 million in second quarter 2007. Net income, reported under GAAP, was $92.2 million compared to $112.3 million in second quarter 2007. · Diluted earnings per share, excluding nonrecurring items, rose 24.3% to $.87 in second quarter 2008 compared to $.70 in second quarter 2007, while GAAP diluted earnings per share was $.88 in second quarter 2008 compared to $1.00 in second quarter 2007. · Free cash flow (as defined in the attached financial schedules), excluding nonrecurring items, rose to $162.5 million in second quarter 2008 compared to $154.8 million in second quarter Second Quarter Highlights (Excluding nonrecurring items reflected in the attached financial schedules) (In thousands, except per share amounts and subscriber data) Quarter Ended 6/30/08 Quarter Ended 6/30/07 % Change Operating Revenues Operating Cash Flow (1) Net Income Diluted Earnings Per Share Average Diluted Shares Outstanding Capital Expenditures $ 657,073 318,266 91,162 .87 104,273 59,659 $ 639,122 311,226 78,434 .70 113,721 57,976 2.8 2.3 16.2 24.3 (8.3) 2.9 % Access Lines High-Speed Internet Customers 2,077,000 607,000 2,205,000 500,000 (5.8) 21.4 % % (1) Operating Cash Flow is a non-GAAP financial measure. A reconciliation of this item to comparable GAAP measures is included in the attached financial schedules. “CenturyTel achieved solid second quarter results as operating revenues and diluted earnings per share exceeded our expectations for the quarter,” Glen F. Post, III, chairman and chief executive officer, said. “We generated free cash flow of more than $162 million for the quarter, a nearly 5% increase over second quarter 2007. Our strong cash flows enable us to return significant cash to shareholders through our recently announced dividend increase and the acceleration of our current share repurchase program.” Operating revenues,excluding nonrecurring items, increased 2.8% to $657.1 million in second quarter 2008 compared to $639.1 million in second quarter 2007. Revenue increases of approximately $41 million were driven primarily by revenues contributed by the Madison River properties acquired April 30, 2007 and growth in high-speed Internet customers, along with selected price increases and favorable network access dispute settlements. These increases more than offset revenue declines of approximately $23 million primarily attributable to lower access revenues, lower universal service fund receipts and access line losses. Operating expenses, excluding nonrecurring items, increased 1.6% to $469.8 million from $462.2 million in second quarter 2007, primarily due to operating costs associated with the Madison River properties, growth in high-speed Internet customers and increased marketing expenses. These increases were partially offset by reduced personnel related costs and lower depreciation expense. “We completed the integration of the Madison River properties in late June and expect to reach our $17 million annual synergy run rate target by the end of the third quarter,” Post said. “We expect these synergies, along with continued broadband growth and cost containment efforts, to enable CenturyTel to continue to generate solid cash flows in the months ahead.” Operating cash flow, excluding nonrecurring items, for second quarter 2008 increased 2.3% to $318.3 million from $311.2 million in second quarter 2007. CenturyTel achieved an operating cash flow margin of 48.4% during the quarter versus 48.7% in second quarter 2007. Net income, excluding nonrecurring items, was $91.2 million, a 16.2% increase over the $78.4 million in second quarter 2007. Diluted earnings per share, excluding nonrecurring items, increased 24.3% to $.87 in second quarter 2008 compared to $.70 in second quarter 2007, primarily due to increased operating income, lower interest expense, a lower effective tax rate for 2008 and the reduction in diluted shares outstanding as a result of share repurchases. For the first six months of 2008, operating revenues, excluding nonrecurring items, were $1.31 billion compared to $1.24 billion in 2007, a 5.3% increase.
